822 F.2d 59
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BANCOHIO NATIONAL BANK, Plaintiff-Appellee,v.Martha Kenny BLAND, Defendant-Appellant.
No. 86-5846
United States Court of Appeals, Sixth Circuit.
July 6, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.
PER CURIAM.


1
This case involves an action to enforce payment of a promissory note.  Martha Kenny Bland has admitted that she signed a note for $250,000 and had avowed that there was no fraud committed or misrepresentation made by BancOhio with regard to the note.  In the district court she argued merely that she should not be obligated to make payment; the court granted the bank's motion for summary judgment.


2
The language of the note is unambiguous.  Bland failed to raise any facts in her affidavit that would suggest the note was not to be repaid as written.  Where there is no dispute as to the execution and default of a note, summary judgment is appropriate.  Hanam v. Kittay, 589 F. Supp. 1042 (S.D.N.Y. 1984); Pinzer v. Wood, 82 F.R.D. 607 (E.D. Tenn. 1979).


3
The decision of the district court is affirmed.